“Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1, 5, 7-10 and the species compound 11 in the reply filed on 1/26/22 is acknowledged.  The traversal is on the ground(s) that the examiner has not shown a search burden.  This is not found persuasive because a search burden is a not a requirement for a 371 restriction. The requirements for a proper grounds of rejection under 371 is a lack of unity which is found in the instantly claimed invention because not all of the inventions are linked by the same technical feature beyond a core ring structure 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which applicants are placing very different substituents on the ring depending on which formula is being claimed and wherein all of the claimed structural variants do not overlap in scope. However, this ring system that is shared by the different groups is not a special technical feature as it was already known in the art as is evidenced by Straub (US20060004196) which teaches and claims compounds wherein 
    PNG
    media_image2.png
    409
    447
    media_image2.png
    Greyscale
and R2 is H, C1-C4-alkyl or C1-C4 haloalkyl, etc., which read on the instantly claimed compounds of Ic, wherein R1 is C1-C4 haloalkyl and R1a is hydrogen, or C1-C4 alkyl, which are compounds which overlap in scope with those in instant claim 4, but which do not read on claim 1 from which claim 4 depends, and as such this core ring structure is not a special technical feature. Further, the inventions of groups I (to which the examiner has added claim 2 which was previously group II based on applicants election and reconsideration of the compounds of Ia to be rejoined with the compounds of formula I) and III, IV, V, VI, VII, VIII, and IX do not share a special technical feature since the only feature they all have in common the core structure of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
which was already known in the art as is taught by Straub and discussed above, because the compounds of formulas Ib, Ic, II are not subsets of formula I as per their structural requirements, e.g. in Ib, the required R2 from formula (I) is suddenly completely gone (the only way it could not be present in formula (I) was is m=1), and in formula Id “m” and “R2” are completely gone and have been replaced by R1 and R1a which is completely impossible based on the requirements to have R2 present unless m is 1 because R2 is not an optional on the thiazole ring, e.g. it must be there based on formula (I). Thus, Ib and Ic clearly improperly broaden claim 1 from which they depend. As such there is no actual special technical feature to the instant claims which links all of the claims because the technical feature they share of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 is not a special technical feature because it was known in the art prior to applicant’s filing and as such there is a lack of unity of the instantly claimed invention contrary to applicant’s arguments.
The requirement is still deemed proper and is therefore made FINAL.
	Accordingly, claims 3-4, 6, 11-18 are hereby withdrawn as being directed to a non-elected invention.
claims being examined are 1-2, 5, 7-10 as the examiner has added claim 2 to group I based on the election of species made by applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace compositions for controlling or preventing all phytopathogenic microorganisms, necessitating structure/function relationships.
The specification discloses compounds of formula I useful for controlling phytopathogenic fungi and bacteria, e.g. Puccinia sp., etc. as examples of phytopathogenic 
However, the specification fails to disclose any additional species or examples of the claimed compounds controlling any phytopathogenic viruses which are phytopathogenic microorganisms as are instantly claimed. Thus, it is clear that Applicants' description of compositions for controlling any and all phytopathogenic microorganisms, which includes phytopathogenic viruses, is based in large part on conjecture. Controlling any and all phytopathogenic microorganisms, including all known and unknown phytopathogenic viruses with the claimed compounds was not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe the control of any phytopathogenic viruses, the disclosed species/examples of controlling phytopathogenic fungi and phytopathogenic bacteria does not constitute a substantial portion of the claimed genus. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, 

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for controlling the numerous possible phytopathogenic viruses which fall within the claim scope of phytopathogenic microorganisms. The specification merely discloses controlling phytopathogenic bacteria and fungi, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of controlling any and all known or unknown phytopathogenic microorganisms (e.g. viruses) which falls within the scope of the phytopathogenic microorganisms that are instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed examples of phytopathogenic fungi that can be controlled and few broad examples of bacteria that can be controlled, do not constitute an adequate description to demonstrate possession of controlling viruses as is instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible phytopathogenic microorganisms, e.g. viruses which can be controlled with the claimed compounds. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for controlling phytopathogenic fungi and bacteria.
Therefore, the breadth of the claims as reading on controlling any and all known and unknown phytopathogenic microorganisms, including all phytopathogenic viruses and those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous phytopathogenic microorganisms claimed, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

Claims 7-9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for another reason. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The claims broadly embrace a compositions for preventing (which means to stop something from happening (e.g. absolute prevention)) all phytopathogenic microorganisms, necessitating structure/function relationships.
The specification discloses compounds of formula I useful for controlling phytopathogenic fungi and bacteria, e.g. Puccinia sp., etc. as examples of phytopathogenic microorganisms that applicant’s compounds have activity against and further teach that the compounds control various fungal infections, e.g. Example 1, Example 2. The specification is silent however on preventing (stopping from happening or existing, i.e. absolutely no infections) any and all phytopathogenic microorganisms including viruses as are instantly claimed. The specification merely discloses control of a few non-limiting examples of phytopathogenic fungi.
However, the specification fails to disclose the prevention (which merriam-webster defines as “to keep from happening or existing” e.g. stopping which means absolutely no infections) of any phytopathogenic microorganisms as is instantly claimed. Thus, it is clear that Applicants' description of preventing any and all phytopathogenic microorganisms, which includes phytopathogenic viruses, is based in large part on conjecture. Preventing, e.g. absolute prevention of any and all phytopathogenic microorganisms, including all known and unknown phytopathogenic viruses with the claimed compounds was not known in the prior art at the time of the instant invention by Applicants. 
As the specification fails to describe the prevention of any and all phytopathogenic microorganisms, the disclosed examples of controlling phytopathogenic fungi does not constitute a substantial portion of the claimed genus. 
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated: 
 In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description or examples of preventing any and all phytopathogenic microorganisms. The specification merely discloses controlling phytopathogenic fungi in their examples and discloses the compounds have activity against phytopathogenic bacteria and fungi, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of preventing any and all known or unknown phytopathogenic microorganisms, including viruses as claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 
The disclosed examples of phytopathogenic fungi that can be controlled and few broad examples of bacteria that can be controlled, do not constitute an adequate description to demonstrate possession of the instant compositions preventing infection from the numerous known and yet to be discovered phytopathogenic microorganisms, e.g. viruses that are instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described their compositions preventing the numerous possible phytopathogenic microorganisms as is instantly claimed. As such, the Artisan of skill could not predict that Applicant possessed the ability to prevent the infection of any and all phytopathogenic microorganisms.
Therefore, the breadth of the claims as reading on compositions for preventing any and all known and unknown phytopathogenic microorganisms, including all phytopathogenic viruses and those yet to be discovered; in view of the level of knowledge or skill in the art at the time of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites, “wherein said composition may additionally comprises (sic) one or more active compatible compound (sic)…” In the embodiment(s) where the composition does not comprise an additional active compound selected from the types listed because the word/phrase “may” makes the subsequent component optional, the claim does not further limit claim 7 from which it depends. In order to make this claim a proper dependent claim the examiner suggests applicant’s remove the word “may” which would overcome the above rejection. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (WO1995/24403, from IDS), in view of  Cambridge MedChem (https://www.cambridgemedchemconsulting.com/resources/bioisoteres/carbonyl_bioisosteres.html) and Kraatz et al. (US20030187259, from IDS).
	Applicant’s claim:
--Compounds of general formula I and Ia as are instantly disclosed and compositions and combinations comprising these compounds.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-2 and 5, Turnbull teaches heterocyclic fluoroalkenyl sulfones very similar to those instantly claimed and wherein these compounds function as pesticides (See 
    PNG
    media_image3.png
    99
    121
    media_image3.png
    Greyscale
, wherein R2 is SCH2CH2CH=CF2, SOCH2CH2CH=CF2, SO2CH2CH2CH=CF2 (which corresponds to wherein the instant n is 0-2, m is 0, k is 1,  and R4 (which corresponds to the instant R1/R1a) is H, and R5 is SO2F, SO2NH2 which corresponds to the instant oxime group or imine group, (See entire document; claims; Table VII, cmpds VII.50-55), which are structurally similar to the instantly claimed compound E-2-((4,4,-difluorobut-3-en-1-yl)thio)thiazole-5-carbaldehyde O-methyl oxime 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which is claimed in claim 5, and similar to the instantly claimed
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 , wherein R5 is X, specifically H that is also instantly claimed (fall within the scope of applicant’s claimed compounds), in that sulfinyl groups and sulfonyl groups are obvious variants of oxime groups as is evidenced by Cambridge Medchem (See carbonyl bioisosteres). 
	Regarding claims 7-8, and 10, Turnbull further teaches wherein these compounds are useful as pesticides and can be formed as compositions with inert carriers, and can further comprise additional compounds, specifically combinations of the claimed compounds with herbicides, e.g. Pix, fungicides, e.g. blasticidin-S, etc. are envisioned (the for controlling or 
	Regarding claim 9, Turnbull teaches wherein the concentration of the compound of formula (I) is typically from 0.0001% and 0.1% by weight, which is lower than the instantly claimed ranges (See pg. 151, ln. 7-9). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Turnbull does not teach an example of the instantly claimed compounds having the oxime group in their position R5. However, it would have been obvious to form compounds having an oxime group in this position because Turnbull teaches that the substituents in this position can be a wide variety of chemically divergent substituents and because Cambridge Medchem teaches that oximes, e.g. O-methyl oximes are bioisosteric replacements of sulfonyl and sulfinyl groups (see carbonyl bioisosteres) such as those taught in Turnbull to be present at position R5.
	Regarding claims 1-2, 5, 7-10, Kraatz also teaches structurally similar pesticidal compounds, e.g. 
    PNG
    media_image6.png
    159
    464
    media_image6.png
    Greyscale
, wherein m is 3, n is 0-2, R is the instantly preferred F, and Het is particularly preferably 
    PNG
    media_image7.png
    132
    141
    media_image7.png
    Greyscale
, which can be optionally substituted with any group as per their claim 1 and [0007] but they prefer substituents which include methylsulfinyl or methylsulfonyl (See [0027]; [0030]; Claims), and wherein these compounds are also effective as pesticides and can be combined with the same additional active agents, e.g. fungicides, insecticides, herbicides, etc.  and wherein these compounds are typically used in concentrations of 1 to 95% by weight based on the total weight of the composition and wherein the compositions are formulated with the appropriate carrier (see [0093-0229]; [0092]; [0086-0092]). One of ordinary skill in the art would also be motivated to replace the H that is at applicant’s position R for the F in Kraatz in effort to form additional pesticidal compounds because the claimed H and F are known in the art to both afford pesticidal compounds and changing the H to F in Turnbull would be expected to lead to additional pesticidal compounds.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Regarding the claimed concentration ranges of the compounds of general formula (I) in instant claim 9, it would have been obvious to one of ordinary skill in the art to optimize the amount of active compound necessary depending upon the pest to be controlled and what crops/conditions the compound is to be used as it was known in the art to optimize the amount of active agent of a given active composition in order to determine the most effective amounts, e.g. 1-90 wt% as based on the total weight of the composition as is instantly claimed. Especially since Kraatz which also teaches very structurally similar compounds to those instantly claimed as pesticides teaches using them in concentrations of 1% to 95% by weight based on the total weight of the composition.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression 
It also would have been obvious to one of ordinary skill in the art to have at applicant’s R a fluoro atom as is instantly claimed and to add this to the difluoro compounds of Turnbull in order to develop the instantly claimed compounds of formula Ia along with adding the imine/oxime group as is discussed above. One of ordinary skill in the art would be motivated to have as applicant’s R an F atom because it was known to put F atoms in this position and retain pesticidal activity as is taught by Kraatz which teaches F in applicant’s position R retains pesticidal activity, as is discussed above. Thus, one of ordinary skill in the art would be motivated to make these substitutions on to the compounds of Turnbull in order to develop the instantly claimed compounds because oxime, e.g. O-methyl oximes are known bioisosteric replacements of sulfinyl groups and sulfonyl groups which are taught to be useful for retaining pesticidal activity at applicant’s position R2 (position 5 on the thiazole ring). Further the combined teachings of Turnbull and Kraatz makes this substitution obvious because Kraatz claims wherein the substitution on the thiazole ring is not particularly limited (As per their claim 1 which allows for any substitution) and then later prefers a broad spectrum of structurally diverse substituents at position 5 on the thiazole ring, including alkyl sulfinyl and alkyl sulfonyl groups and wherein this broad spectrum of structurally diverse substituents is taught by the combined prior art to retain pesticidal activity in the compounds and as such one of ordinary skill in the art would be motivated to form the claimed oxime compounds because oximes are bioisosteres of preferred sulfinyl and sulfonyl substituents at position 5 and there are only a few known bioisosteric replacements for sulfinyl/sulfonyl/carbonyl groups as is indicated by Cambridge MedChem.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 1-2, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US2006004196, from IDS), in view of Cambridge MedChem (https://www.cambridgemedchemconsulting.com/resources/bioisoteres/carbonyl_bioisosteres.html) and Kraatz et al. (US20030187259, from IDS).
	Applicant’s claim:
--Compounds of general formula I and Ia as are instantly disclosed.
Determination of the scope and content of the prior art
(MPEP 2141.01)/ Ascertainment of the difference between prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	Regarding claims 1-2 and 5, Straub teaches forming fluoralkenyl thiazole compounds many of which have been found to exhibit pesticidal activity ([0002]; claims; [0007-0011]; [0039]) and which have the following very closely related structure to the instantly claimed compounds of 
    PNG
    media_image8.png
    405
    416
    media_image8.png
    Greyscale
, and wherein 
    PNG
    media_image9.png
    240
    496
    media_image9.png
    Greyscale
 in which the compounds wherein R3 are C1-C4 alkylsulfonyl group, and the C1-C4-alkyl sulfinyl group (See Straub: claims; [0007-0011]; [0039]), are particularly structurally similar to the instantly claimed compounds because sulfinyl groups and sulfonyl groups are obvious variants of oxime groups as is evidenced by Cambridge Medchem (See carbonyl bioisosteres). Thus, one of ordinary skill in the art would be motivated to form the instantly claimed compound 11 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (which is claimed in claim 5) when looking to Straub because Straub teaches forming the compound wherein the instantly claimed O-methyl oxime is a methyl sulfinyl or methyl sulfonyl group and these are known bioisosteric replacements of the instantly claimed O-methyl oxime at position 5 in the thiazole ring. Further, it would have been obvious to form this compound when looking to Straub and Kraatz in view of Cambridge Medchem and to test it as a pesticide, because Straub teaches that many of these fluoroalkenyl thiazole containing compounds are pesticidal and as is taught by Kraatz structurally similar pesticidal compounds, e.g. 
    PNG
    media_image6.png
    159
    464
    media_image6.png
    Greyscale
, wherein m is 3, n is 0-2, applicant’s R is the instantly preferred F, and Het is particularly preferably 
    PNG
    media_image7.png
    132
    141
    media_image7.png
    Greyscale
, which can be optionally substituted with any group as per their claim 1 and [0007] but they prefer substituents which include methylsulfinyl or methylsulfonyl (See [0027]; [0030]; Claims), and wherein these compounds are also effective as pesticides and can be combined with the same additional active agents, e.g. fungicides, insecticides, herbicides, etc. (which reads on claims 8 

Conclusion
	Claims 1-2, 5, 7-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN E HIRT/Primary Examiner, Art Unit 1616